Slip Op. 10-134

           UNITED STATES COURT OF INTERNATIONAL TRADE

______________________________
                              :
JINING YONGJIA TRADE CO.,     :
LTD., QINGDAO TIANTAIXING     :
FOODS CO., LTD., and HEBEI    :
GOLDEN BIRD TRADING CO., LTD.,:
                              :
               Plaintiffs,    :   Before: Richard K. Eaton, Judge
                              :
     v.                       :   Court No. 08-00386
                              :
UNITED STATES,                :
                              :
               Defendant,     :
                              :
     and                      :
                              :
FRESH GARLIC PRODUCERS        :
ASSOCIATION, CHRISTOPHER      :
RANCH LLC, THE GARLIC COMPANY,:
VALLEY GARLIC, and VESSEY AND :
COMPANY,                      :
                              :
               Def.-Ints.     :
______________________________:

                             OPINION

[Denying plaintiffs’ motion for judgment on the agency record and
sustaining Department of Commerce’s final determination.]

                                    Dated: December 16, 2010

     Trade Bridge (Li Jasmine Zhao), for plaintiffs.

     Tony West, Assistant Attorney General; Jeanne E. Davidson,
Director, Reginald T. Blades, Jr., Assistant Director, Commercial
Litigation Branch, Civil Division, United States Department of
Justice (Richard P. Schroeder); Office of the Chief Counsel for
Import Administration, United States Department of Commerce
(Scott McBride), of counsel, for defendant.

     Kelley Drye & Warren, LLP (Michael J. Coursey and John M.
Herrmann), for defendant-intervenors.
Court No. 08-00386                                           Page 2

     Eaton, Judge:    This matter is before the court on the motion

for judgment on the agency record of plaintiffs Jining Yongjia

Trade Co., Ltd. (“Yongjia”), Qingdao Tiantaixing Foods Co., Ltd.

(“QTF”), and Hebei Golden Bird Trading Co., Ltd. (“Golden Bird”)

(collectively, “plaintiffs”).    See Pls.’ Br. Supp. Mot. J. Agency

R. (“Pls.’ Br.”).    Defendant the United States and defendant-

intervenors the Fresh Garlic Producers Association, Christopher

Ranch LLC, The Garlic Company, Valley Garlic, and Vessey and

Company (collectively, “defendant-intervenors”) oppose the

motion.   See Def.’s Mem. Opp. Pls.’ Mot. J. Agency R. (“Def.’s

Mem.”); Def-Ints.’ Br. Resp. Pls.’ Mot. J. Agency R (“Def.-Ints.’

Br.”).

     By their motion, plaintiffs challenge the final results of

the United States Department of Commerce’s (“Commerce” or the

“Department”) twelfth new shipper reviews of the antidumping duty

order on fresh garlic1 from the People’s Republic of China (“PRC”

or “China”) for the period of review November 1, 2006 to April


     1
           Fresh garlic under the antidumping duty order includes:

           all grades of garlic, whole or separated into
           constituent cloves, whether or not peeled,
           fresh, chilled, frozen, provisionally
           preserved, or packed in water or other
           neutral substance, but not prepared or
           preserved by the addition of other
           ingredients or heat processing.

Fresh Garlic from the PRC, 73 Fed. Reg. 24,042, 24,042 (Dep’t of
Commerce May 1, 2008) (preliminary results of the twelfth new
shipper reviews) (“Preliminary Results”).
Court No. 08-00386                                           Page 3

30, 2007 (“POR”).    See Fresh Garlic from the PRC, 73 Fed. Reg.

56,550 (Dep’t of Commerce Sept. 29, 2008) (final results and

rescission, in part, of twelfth new shipper reviews) (“Final

Results”) and the accompanying Issues and Decision Memorandum

(“Issues & Dec. Mem.”) (Dep’t of Commerce Sept 19, 2008).

Jurisdiction lies pursuant to 28 U.S.C. § 1581(c) (2006) and 19

U.S.C. § 1516a(a)(2)(B)(iii) (2006).

     For the reasons set forth below, the court denies

plaintiffs’ motion and sustains Commerce’s Final Results.



                              BACKGROUND

     On May 21, 2007, plaintiffs asked Commerce to initiate new

shipper reviews on their sales of fresh garlic to the United

States.   Fresh Garlic from the PRC, 72 Fed. Reg. 38,057, 38,057-

58 (Dep’t of Commerce, July 12, 2007) (initiation of antidumping

duty new shipper reviews).    Commerce initiated the twelfth new

shipper reviews on July 12, 2007.    Id. at 38,060.   The purpose

of a new shipper review is to determine whether an exporter or

producer is entitled to its own antidumping duty rate under an

order, and if so, to calculate that rate.    See Hebei New Donghua

Amino Acid Co., Ltd., v. United States, 29 CIT 603, 604, 374 F.

Supp. 2d 1333, 1335 (2005).

     On May 1, 2008, Commerce published its preliminary results.

Fresh Garlic from the PRC, 73 Fed. Reg. 24,042, (Dep’t of
Court No. 08-00386                                             Page 4

Commerce May 1, 2008) (preliminary results of the twelfth new

shipper reviews) (“Preliminary Results”).   In reaching its

Preliminary Results, Commerce compared each company’s export

price2 to normal value3 in order to to determine if its sales

were at prices below fair value.   See 19 U.S.C. § 1677b(a).

Because China is a non-market economy (“NME”),4 Commerce,

pursuant to 19 U.S.C. § 1677b(c)(1), selected India as the

surrogate country for purposes of calculating normal value.


     2
          The “export price” is “the price at which the subject
merchandise is first sold . . . by the producer or exporter of
the subject merchandise outside of the United States to an
unaffiliated purchaser in the United States or to an unaffiliated
purchaser for exportation to the United States,” as adjusted by
19 U.S.C. § 1677a(c). 19 U.S.C. § 1677a(a).
     3
          Normal value is defined as

          the price at which the foreign like product
          is first sold (or, in the absence of a sale,
          offered for sale) for consumption in the
          exporting country, in the usual commercial
          quantities and in the ordinary course of
          trade and, to the extent practicable, at the
          same level of trade as the export price or
          constructed export price . . . .

19 U.S.C. § 1677b(a)(1)(B)(i).
     4
          A “nonmarket economy country” is “any foreign country
that [Commerce] determines does not operate on market principles
of cost or pricing structures, so that sales of merchandise in
such country do not reflect the fair value of the merchandise.”
19 U.S.C. § 1677(18)(A). “Because it deems China to be a
nonmarket economy country, Commerce generally considers
information on sales in China and financial information obtained
from Chinese producers to be unreliable for determining, under 19
U.S.C. § 1677b(a), the normal value of the subject merchandise.”
Shanghai Foreign Trade Enters. Co. v. United States, 28 CIT 480,
481, 318 F. Supp. 2d 1339, 1341 (2004).
Court No. 08-00386                                             Page 5

Preliminary Results, 73 Fed. Reg. at 24,044.   Commerce then

calculated the normal value of fresh garlic for QTF and Golden

Bird using its standard factors of production (“FOP”)

methodology.5

     For grower Yongjia, however, Commerce employed a modified

methodology to construct normal value that used the surrogate

value for the whole garlic bulb as an intermediate product.6     As


     5
          Plaintiffs QTF and Golden Bird are processors and
exporters of garlic that purchase whole garlic bulbs and process
them for export. In determining the standard FOPs for these
respondents, Commerce began with the surrogate value of the whole
garlic bulb. Preliminary Results, 73 Fed. Reg. at 24,045 n.4.
     6
          Commerce articulated the difference between the whole
garlic bulb and fresh garlic in the Issues and Decision
Memorandum for the tenth administrative review when it stated:

          It is important to distinguish the fact that
          the raw garlic bulb that is harvested from
          the ground, however, is not immediately
          shipped to the United States. Rather, the
          garlic that PRC exporters ship to the United
          States requires at least a minimum amount of
          processing and packing prior to export. We
          have learned through the conduct of several
          administrative and new shipper reviews that
          the garlic harvested from the ground is, at a
          minimum, cleaned to remove the outer skins in
          order to give the garlic bulb its
          characteristic white, fresh appearance. This
          whole [garlic bulb] is then typically packed
          in mesh bags and cartons for shipment to the
          United States. In the case of peeled garlic,
          the processing is more extensive and
          typically involves additional labor, energy,
          and several packing inputs (including the use
          of an antiseptic solution and nitrogen gas).

Fresh Garlic from the People PRC, 71 Fed. Reg. 26,329 (Dep’t
                                                   (continued...)
Court No. 08-00386                                               Page 6

a result, the cost (or value) of the whole garlic bulb was used

as a substitute for the costs of the growing and harvesting FOPs

(“upstream FOPs”) actually reported by Yongjia.       The Department

stated that it used this intermediate input methodology because

it was unable to verify the values for Yongjia’s upstream FOPs.

Issues & Dec. Mem. at Comm. 2.

     Commerce arrived at the value for whole garlic bulbs using a

simple average of prices for the “Super A” grade garlic bulb in

India from daily data published by the Azadpur Agricultural

Produce Marketing Committee (“APMC”) in its “Market Information

Bulletin” (“APMC Bulletin”).    Preliminary Results, 73 Fed. Reg.

at 24,046.    The Department published its final results on

September 29, 2008, having calculated margins of 32.78 percent

for QTF, 13.83 percent for Golden Bird, and 18.88 percent for

Yongjia.7    Final Results, 73 Fed. Reg. at 56,552.    Yongjia

contests the use of Commerce’s intermediate input methodology in

calculating its rate, but not the methodology itself.      The other


     6
      (...continued)
Commerce May 4, 2006) (final results and partial rescission of
antidumping Duty administrative reviews and final results of new
shipper reviews) (“Tenth Admin. Review Final Results”) and
accompanying Issues and Decision Memorandum (“Tenth Admin. Review
Issues & Dec. Mem.”) at 13.
     7
          The small change in margins from the Preliminary
Results to the Final Results was a result of Commerce adopting a
revised wage rate of U.S. $1.04 for the PRC, as well as a post-
preliminary results clarification/correction to the margin
calculations with respect to the cost of mesh bags for all
plaintiffs. Final Results, 73 Fed. Reg. at 56,551.
Court No. 08-00386                                             Page 7

plaintiffs and Yongjia all challenge Commerce’s decision to use

the APMC Bulletin data for the surrogate value of the whole

garlic bulbs.



                        STANDARD OF REVIEW

     The court must uphold a final determination by the

Department in an antidumping proceeding unless it is “unsupported

by substantial evidence on the record, or otherwise not in

accordance with law.”   19 U.S.C. § 1516a(b)(1)(B)(i).

“Substantial evidence is such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Huaiyin

Foreign Trade Corp. v. United States, 322 F.3d 1369, 1374 (Fed.

Cir. 2003) (internal citations omitted) (“Huaiyin”).     The

existence of substantial evidence is determined “by considering

the record as a whole, including evidence that supports as well

as evidence that ‘fairly detracts from the substantiality of the

evidence.’” Id. at 1374 (quoting Atl. Sugar, Ltd. v. United

States, 744 F.2d 1556, 1562 (Fed. Cir. 1984)).   The possibility

of drawing two equally justifiable, yet inconsistent conclusions

from the record does not prevent the agency’s determination from

being supported by substantial evidence. See Consolo v. Fed. Mar.

Comm’n, 383 U.S. 607, 620 (1966); Altx, Inc. v. United States,

370 F.3d 1108, 1116 (Fed. Cir. 2004).
Court No. 08-00386                                               Page 8

                              DISCUSSION

I.   Calculation of Normal Value

     For merchandise exported from NMEs, Commerce “shall

determine the normal value of the subject merchandise on the

basis of the value of the factors of production used in producing

the merchandise, to which shall be added an amount for general

expenses and profit plus the cost of containers, coverings, and

other expenses.”    19 U.S.C. § 1677b(c)(1).   The statute directs

Commerce to use the “best available information regarding the

values of such factors . . . .”     Id.

     Further, in valuing the FOPs, Commerce “shall utilize, to

the extent possible, the prices or costs of factors of production

in one or more market economy countries that are . . . (A) at a

level of economic development comparable to that of the nonmarket

economy country, and (B) significant producers of comparable

merchandise.”      Id. § 1677b(c)(4).   The FOPs used in the

valuation include, but are not limited to: “(A) hours of labor

required, (B) quantities of raw materials employed, (C) amounts

of energy and other utilities consumed, and (D) representative

capital cost, including depreciation.”      Id. § 1677b(c)(3).



     A.   Development of the Intermediate Input Methodology

     In accordance with the NME statutory scheme outlined above,

Commerce usually determines normal value based on the FOPs as
Court No. 08-00386                                             Page 9

reported by respondents.   See 19 U.S.C. § 1677b(c)(1), (3).    In

valuing the FOPs, the Department uses the cost that would have

been incurred for each of them in a surrogate country.    In the

two periodic administrative reviews that preceded Yongjia’s

request for a new shipper review, however, Commerce questioned

the use of its normal factors of production methodology for the

respondents that grew garlic because of vagaries in the reporting

of the FOPs for garlic farming in China.

     Specifically, in the ninth administrative review, Commerce

found that environmental factors, not within the control of the

farmers, i.e., weather, were difficult to accurately record and

could impact growth patterns and yield rates.   Fresh Garlic from

the PRC, 70 Fed. Reg. 34,082 (Dep’t of Commerce June 13, 2005)

(final results of ninth administrative review) and accompanying

Issues and Decision Memorandum (“Ninth Admin. Review Issues &

Dec. Mem.”) at 11-12.   The Department also found that respondents

were not able to “capture or record in their books and records

information such as the amount of fertilizer blown away by wind

or the amount of seed destroyed by a heavy rainfall.”     Id. at 12.

     In addition, Commerce found it important that respondents

did not own the land on which the garlic was grown.     Id.   Garlic

has an eight-to-nine month growing season, and because

respondents leased the land, three or four months out of the year

other crops were grown on it.   Id.   As a result, respondents had
Court No. 08-00386                                            Page 10

no control over the land for this time period and the effect on

the land of the “off season” crops was not reported by

respondents.     Id.   Commerce found significant “the effect that

such crops might have on the acidity or nitrogen content of the

soil, [and that] farmers using this land might use liquid or

granular herbicide or pesticide that remains on the land or in

the soil and benefits subsequent crops.”      Id.   Thus, for the

Department, the possible effects of these off season activities

“might explain a poor, or positive, yield in the subsequent

garlic crops, and none of this will appear in the breakdown of

FOPs provided in a respondents’ [sic] books and records, thereby

diminishing the respondents’ [sic] ability to measure and report

accurate FOPs to the Department.”      Id.

     Commerce also expressed concern that the respondents in the

ninth administrative review did not “keep the types of books and

records that would allow the Department to establish the

appropriateness or accuracy of the reported FOPs.”      Ninth Admin.

Review Issues & Dec. Mem. at 12.     According to the Department,

the deficiencies in the respondents’ records could not be

corrected by on-site reviews because the long growing and

harvesting process for garlic did not permit it to observe

planting, growing and harvesting activities in the PRC, and,

thus, Commerce could “conduct only paper verifications” of these

processes.     Id. at 13.
Court No. 08-00386                                           Page 11

     Commerce continued to use its usual FOP methodology in the

ninth administrative review, but stated that it “intend[ed] in

future administrative reviews to examine whether or not, and the

extent to which, standard verification procedures can be applied

to respondents’ books and records, as they relate to the growing

and harvesting FOPs of fresh garlic in the PRC.”   Id.   The

Department also stated that it “intend[ed] to examine more

closely the ability of respondents to provide accurate, complete

and most importantly, verifiable FOP data in questionnaire

responses to the Department, when the normal books and records of

these respondents apparently do not reflect all of the

information relevant to such an analysis.”   Id.

     Following its stated intentions from the ninth

administrative review, Commerce, in the tenth administrative

review, concluded that it would endeavor to capture the complete

costs of producing “fresh garlic” by valuing the “fresh garlic

bulb” as an intermediate product.   Fresh Garlic from the People

PRC, 71 Fed. Reg. 26,329 (Dep’t Commerce May 4, 2006) (final

results and partial rescission of antidumping duty administrative

reviews and final results of new shipper reviews) (“Tenth Admin.

Review Final Results”) and accompanying Issues and Decision

Memorandum (“Tenth Admin. Review Issues & Dec. Mem.”) at Comm.
Court No. 08-00386                                           Page 12

1.8   Because of this change, rather than base normal value on the

sum of surrogate values for the upstream FOPs reported by

respondents, Commerce would assume that these costs were all

contained in the price of the end product, the whole garlic bulb

itself.

      Building on the findings it made during the ninth

administrative review, in the tenth administrative review,

Commerce found that “respondents in this industry do not track

actual labor hours incurred for growing, tending, and harvesting

activities and, thus, do not maintain appropriate records which

would allow them to quantify, report and substantiate this

information.”   Tenth Admin. Review Issues & Dec. Mem. at 11.      In

addition, Commerce found “significant problems with respondents’

ability to report yield loss that results from the shrinkage that

occurs during the production of garlic.”    Id.   The Department

“noted that there are many unknown variables that may affect or

influence reported FOPs which are not accounted for in the

respondents’ books and records.”   Id.   Commerce also concluded

that “the respondents also differed significantly in how each

reported its garlic seed usage.”   Id.   Finally, Commerce

“determined that the books and records maintained by the

respondents do not report or account for all of the relevant


      8
          The tenth administrative review is currently before
this Court in Jinan Yipin Corp., Ltd. v. United States, Court No.
06-00189.
Court No. 08-00386                                            Page 13

information and do not allow the respondents to identify all of

the FOPs necessary to grow and harvest garlic, which

significantly inhibits the Department’s ability to conduct a

meaningful verification of reported information”     Id.

     Based on these findings, the Department determined that an

intermediate input methodology was appropriate for growers of

fresh garlic beginning with those in the tenth administrative

review.   Id.    The tenth administrative review, however, was not

the first time that the Department had used an intermediate input

methodology.    Commerce had previously relied on this methodology

in the Certain Frozen Fish Fillets less than fair value

determination.     See Certain Frozen Fish Fillets From the

Socialist Republic of Vietnam, 68 Fed. Reg. 4986, 4993 (Dep’t of

Commerce Jan. 31, 2003) (notice of preliminary determination of

sales at less than fair value, affirmative preliminary

determination of critical circumstances and postponement of final

determination) (“Fish Fillets”).9


     9
          Commerce’s determination to use an intermediate input
methodology in Fish Fillets was challenged before this Court in
An Giang Agriculture & Food Import Export Co. v. United States,
Court No. 03-00563. The case was voluntarily dismissed following
the ruling in Anshan Iron and Steel Co. v. United States, 29 CIT
306, 307, 366 F. Supp. 2d. 1280, 1280 (2005), that Commerce had,
on remand, sufficiently explained it decision to value the
respondents’ self-made intermediate inputs by specifically
explaining why the upstream FOPs were unreliable. See Anshan
Iron and Steel Co. v. United States, 28 CIT 1728, 1737-38, 358 F.
Supp. 2d 1236, 1244 (2004) (“If Commerce concludes that the value
obtained from reliance upon Plaintiff’s values for its factors of
                                                   (continued...)
Court No. 08-00386                                           Page 14

     In Fish Fillets, Commerce set out two exceptions to the

standard FOP analysis that would permit the use of a surrogate

value for an intermediate input.    The second of these was where

“it is clear that attempting to value the factors used in a

production process yielding an intermediate product would lead to

an inaccurate result because a significant element of cost would

not be adequately accounted for in the overall factors buildup.”

Fish Fillets, 68 Fed. Reg. at 4993.     Commerce referenced this

second exception from Fish Fillets in the tenth administrative

review, and determined to use the value of the whole garlic bulb

as the starting point to construct normal value.    Tenth Admin.

Review Issues & Dec. Mem. at 4.



     B.      Application of the Intermediate Input Methodology in
             the Current Review

     Having employed the intermediate input methodology for

existing shippers in the tenth administrative reviews, Commerce

decided to continue this practice for Yongjia in the new shipper

review now before the court.    Preliminary Results, 73 Fed. Reg.

at 24,045.    In this new shipper review, Commerce found that

Yongjia was the only respondent that farmed garlic (rather than



     9
      (...continued)
production for self-produced intermediate inputs would not
fulfill its statutory obligation to use the best available
information, it must specifically describe how the information is
unreliable.”).
Court No. 08-00386                                            Page 15

buying it), and further concluded that the company “was unable to

accurately record and substantiate the complete costs of growing

garlic during the POR.”   Id.   In other words, even though Yongjia

grew its own garlic and supplied Commerce with the claimed

upstream FOPs used in farming its product, Commerce found, as it

had found with growers in the tenth administrative review, that

it could not achieve an accurate result in constructing normal

value if it used the FOPs reported by respondent.   “The

alternative to the standard FOP analysis, as articulated in Fish

Fillets, is only applied when the Department conclude[s] that it

simply is unable to apply the FOP analysis to a Respondent’s

overall reported data.”   Issues & Dec. Mem. at Comm. 2.

     Thus, the Department decided to construct the company’s

normal value using the price for whole garlic bulbs sold in India

as a beginning point, just as it had for shippers who farmed

garlic in the tenth administrative review.   Def.’s Mem. 13

(“Commerce found ‘significant discrepancies between what Yongjia

reported and what [Commerce] observed’ at verification.

Specifically, Commerce concluded that Yongjia’s books and records

did not accurately report factors of production relating to

labor, yield loss, cold storage electricity, off-season

activities, water usage and land usage.”).

     Yongjia does not question Commerce’s practice of using its

intermediate input methodology.   Indeed, the company concedes the
Court No. 08-00386                                             Page 16

Department may employ the methodology under the right set of

circumstances.   Rather, Yongjia disputes the methodology’s use in

this case.10   Pls.’ Br. 16.   In doing so, Yongjia claims that

Commerce’s decision to use its intermediate input methodology was

not supported by substantial evidence.    Pls.’ Br. 16 (“Although

Commerce has discretion to resort to intermediate input, such

discretion need to be validated by substantial evidence.”).

     The company argues that its upstream FOPs could have been

valued by the Department and that the use of the second Fish

Fillets exception to the standard FOP methodology was not

supported by substantial evidence.    Pls.’ Br. 16 (“[I]t is

completely necessary for Commerce to provide sufficient evidence

to prove that a respondent is not able to provide sufficient

factual evidence that it fails to maintain the necessary

information in its internal books and records that would allow

Commerce to establish the completeness and accuracy of the

reported FOPs.   The hurdle shall be higher.   Minor findings of

discrepancies or a different calculation method shall not be



     10
          At no point in their complaint do plaintiffs question
Commerce’s authority to use its intermediate input methodology as
set out in Fish Fillets. See generally Compl. Thus, the
legality of the intermediate input methodology is not before the
court. The court, therefore, expresses no opinion as to whether
the methodology complies with 19 U.S.C. § 1677b(c)(1) and (3).
It is worth noting, however, that the results in this case would
be the same if, rather than using its intermediate input
methodology, Commerce had chosen to treat the whole garlic bulb
as a raw material. See 19 U.S.C. § 1677b(c)(3)(B).
Court No. 08-00386                                            Page 17

taken as sufficient evidence.”).   Yongjia insists that the

intermediate input methodology cannot be used here because

Yongjia provided complete and accurate FOP information, and,

therefore, the normal FOP methodology should have been applied in

calculating its normal value.   Pls.’ Br. 17.

     The Department reached its conclusion that Yongjia could not

accurately account for the upstream FOPs by evaluating the

company’s questionnaire responses and by making a site visit to

the garlic fields.   Commerce detailed its findings in the Issues

and Decision Memorandum, setting out the problems it found with a

number of the FOPs reported by Yongjia, i.e., it found: (1) that

“Yongjia was unable to accurately track labor hours;” (2) that

there were “problems with Yongjia’s ability to report yield loss

resulting from the shrinkage that occurs during the production of

garlic;” (3) that there existed “major discrepancies between the

farming labor reported and that observed during verification . .

. [and] that Yongjia underreported harvesting labor in excess of

15 percent;” (4) that Yongjia did not weigh the harvested garlic

for several weeks after harvest, and thus failed to take into

account any yield loss from the garlic drying out; (5) that based

on its finding that “Yongjia was unable to accurately report the

garlic stored in its cold storage facility and because we were

unable to verify its main electricity meter,” that it did “not

have the information necessary to accurately capture a proper
Court No. 08-00386                                            Page 18

cold storage electricity FOP;” (6) “that the reported water used

for irrigation of the garlic crop was based on an estimate rather

than actual water consumption;” (7) that supported by its

knowledge of “the known structure of the Chinese garlic industry

and the understanding that non-garlic inputs can have an effect

on garlic production . . . the reported upstream inputs used to

produce the raw garlic bulb are not entirely accurate and do not

account for off-season factors;” (8) that, regarding land use,

“the record shows that Yongjia cannot accurately report the

precise land area under cultivation for its leased farm;” and,

finally, (9) that “Yongjia’s argument that the cotton grown in

the off-season is a special kind of cotton which is resistant to

pests and requires no pesticide” should be disregarded based on a

lack of “record evidence concerning the type of cotton grown in

the off-season, or whether this cotton is resistant to pests.”

Issues & Dec. Mem. at Comm. 2.

     In making its claim that Commerce should have used its

standard FOP methodology to construct normal value, Yongjia takes

issue with three of the Department’s findings.    First, in

response to Commerce’s finding that there were major

discrepancies between the farm labor reported and that observed

during verification, Yongjia maintains that the discrepancy

resulted from a misunderstanding of the facts.    Pls.’ Reply. Br.

Supp. Mot. J. Agency R. (“Pls.’ Reply Br.”) 11.   “When
Court No. 08-00386                                            Page 19

harvesting, farmers usually put out newly harvested wet garlic

for four to five days for air dry.   However, during verification,

farmers had no time to dry the wet garlic, so they used wet

garlic, which was more difficult to handle with and took longer

time in later steps: trimming the roots and cutting the stems.”

Pls.’ Reply Br. 11.   Although this argument seems addressed at

Commerce’s statement that Yongjia failed to keep accurate records

of labor used to grow its garlic, it does not appear to seriously

call into question the Department’s findings.   Rather, Yongjia’s

statement tends to confirm that the Department was unable to

verify Yongjia’s reported labor FOP for growing the garlic.

     With regard to Commerce’s finding that Yongjia did not

accurately calculate harvesting and cold storage yield loss,

plaintiffs state that Commerce’s request “to provide yield loss

calculation from the point harvesting the garlic which is covered

with water and mud . . . is not reasonable.”    Pls.’ Reply Br. 11.

Instead, “Yongjia reported its yield loss starting from total

gross dry garlic minus garlic set aside for seed as denominator.”

Pls.’ Reply Br. 11-12.   Again, Yongjia does not directly address

Commerce’s finding regarding yield loss due to shrinkage during

production.   Instead, Yongjia urges the Department to start its

analysis after the garlic was already dry.

     Commerce’s findings, however, were directed at what took

place prior to the point at which the garlic was dry.   For
Court No. 08-00386                                            Page 20

instance, Commerce found during verification that the total

harvest reported did not include “[g]arlic which is too small or

damaged that is given to the workers to take home[,] [t]he

approximate percentage of water weight the garlic loses from the

time it is dug from the fields to the time it is first weighed,

[or] [d]iscolored garlic which is thrown away.”    Admin. R. (“AR”)

Doc. No. 167 at 17-18.    Commerce also found that Yongjia

underrreported its “total harvest, the starting point for its

yield loss calculation and the denominator for its farming

factors of production.”    Id. at 18.   By not directly addressing

these findings, Yongjia tacitly confirms them.

     Finally, the company argues that Commerce’s statement that

Yongjia estimated “electricity consumption for cold storage of

garlic” is not accurate.   Yongjia claims that it knew that each

bag used for cold harvest weighed forty four kilograms per bag,

and that it used the number of bags times forty four kilograms to

find the cold storage weight used to calculate electricity

consumption.   Pls.’ Reply Br. 12.   Thus, for Yongjia, its

calculation was not an estimate, and should have been accepted as

a replacement for metered electricity.    It is difficult to see,

however, how Yongjia’s proposed calculation would be a good

substitute for metered electricty.

     As discussed supra, Commerce identified a number of

Yongjia’s upstream FOPs that it determined could not be used in
Court No. 08-00386                                            Page 21

its normal FOP methodology.   The company was given an opportunity

to address the identified problems with its reported FOPs on

several occasions and failed to do so to Commerce’s satisfaction.

See, e.g., AR Doc. No. 182.   As has been seen, Yongjia has

continued to fail to directly address Commerce’s findings before

the court.   Based on the material found in the Issues and

Decision Memorandum, and Yongjia’s apparent inability to produce

evidence calling Commerce’s findings into question, the court

concludes that Yongjia’s reported upstream FOPs do not provide

the basis for calculating normal value.   See Final Results, 73

Fed. Reg. at 56,552 (Commerce’s reliance on Yongjia’s reported

FOPs “would lead to an inaccurate result because the Department

would not be able to account for a significant element of cost .

. . .”).

     Based on the foregoing discussion, the court holds that

Yongjia’s contention that Commerce exceeded its discretion by not

using its reported upstream FOPs is without merit.11


     11
          While the court does not have before it the question
whether the intermediate input methodology conforms to the
statute, it is worth noting that the cases Commerce cites do not
necessarily support its use. For instance, the Department relies
on Shakeproof Indus. Assembly Components. of Illinois Tool Works
Inc. v. United States, 268 F.3d 1376 (Fed. Cir. 2001)
(“Shakeproof”). In that case, the Federal Circuit was presented
with the question of whether it was legally permissible for
Commerce to value factors of production using market prices when
constructing normal value. Id. at 1381-82. In other words, the
question was not whether Commerce was required to use the four
factors of production set out in 19 U.S.C. § 1766b(c)(3), but,
                                                   (continued...)
Court No. 08-00386                                          Page 22

II.   Surrogate Values of Garlic Bulbs

      Yongjia, QTF and Golden Bird each challenge Commerce’s

selection of the APMC Bulletin data as the surrogate value for

whole garlic bulbs.   Pls.’ Br. 2.   Pursuant to statute, the

information used by Commerce to value FOPs is to be the "best

available information regarding the values of such factors [of


      11
      (...continued)
rather, how to place a price on them. In reaching its conclusion
that using market prices was a permissible interpretation of the
statute, the Court relied on the language of 19 U.S.C.
§ 1677b(c)(4), which directs Commerce to value factors of
production using surrogate prices “to the extent possible.”
Thus, the Court found that where it was not possible to derive
the “best possible information” from surrogate values, market
values (which were the best possible information) could be used.
Id. Thus, the case stands for the proposition that Commerce may
use market prices to value FOPs, but does not hold that it may
ignore the direction in 19 U.S.C. § 1677b(c)(3) to use specific
FOPs in its methodology.

     Commerce also cites Lasko Metal Products, Inc. v. United
States, 43 F.3d 1442 (Fed. Cir. 1994). There, Commerce valued
some factors of production using surrogate values, and some using
the values from market purchases made by the exporter. The Court
affirmed the use of this “mix and match” methodology, stating
that, “[i]n this case, the best available information on what the
supplies used by the Chinese manufacturers would cost in a market
economy was the price charged for these prices on the
international market.” Id. at 1446 (emphasis added). As a
result, both cases stand solely for the proposition that when
valuing factors of production, i.e., placing a price on them,
Commerce may use market value prices that represent the “best
available information.”

     Commerce’s intermediate input methodology, however, may not
take advantage of the “to the extent possible” language found in
§ 1677b(c)(4) because that phrase is restricted to the “prices or
costs” of factors of production, and not to the factors
themselves. Nor may Commerce rely on the “best available
information” language cited by the Federal Circuit in Shakeproof
as this language also relates solely to valuation.
Court No. 08-00386                                            Page 23

production] in a market economy country or countries considered

to be appropriate."   19 U.S.C. § 1677b(c)(1).   Commerce’s

practice, in selecting the best available information for valuing

FOPs, is to select “surrogate values which are product-specific,

representative of a broad market average, publicly available,

contemporaneous with the POR and exclusive of taxes and duties.”

Issues & Dec. Mem. at Comm. 4.    This practice has found approval

in this Court.   See, e.g., Allied Pacific Food (Dalian) Co. Ltd.

v. U.S., 34 CIT __, __, 716 F. Supp. 2d 1339, 1343 (2010).      As

has been noted, Commerce decided to use the surrogate value for

whole garlic bulbs from India: (1) as a raw material in its

standard FOP methodology to construct normal value for QTF and

Golden Bird; and (2) as the starting point to calculate normal

value for Yongjia using the intermediate input methodology.     No

party disputes Commerce’s choice of India as the surrogate

country.

     The APMC Bulletin price data chosen by the Department as the

data source for whole garlic bulbs was submitted by defendant-

intervenors.   AR Doc. No. 116, Ex. 2.   Commerce chose to use this

source, even though plaintiffs placed two other possible data

sources on the record: (1) the World Trade Atlas (“WTA”) data;

and (2) data from AGMARKNET, an online database maintained by the

Indian Ministry of Agriculture.   Plaintiffs also put the Azadpur

APMC data found online on the record in order to demonstrate the
Court No. 08-00386                                         Page 24

claimed unreliability of the APMC Bulletin data.   AR Doc. No. 103

at 3-5.

     In reaching its decision to value whole garlic bulbs using

the prices reported in the APMC Bulletin, Commerce found that the

data was the best available because: (1) it was publicly

available as a result of being posted at the APMC facilities for

public viewing, could be obtained in pamphlet form at the APMC

facilities, and is electronically archived and accessible on

request; (2) it was product specific, in that it was the only

data on the record that included information on grades of garlic,

which are size dependant, a factor that, according to Commerce,

plays heavily in the valuation of garlic bulbs; (3) it

represented a broad market average as a result of APMC being “the

largest fruit and vegetable market in Asia [that] has become a

‘National Distribution Centre’ for important Indian agricultural

products, such as garlic;” and (4) it was from a source that

contained information for each day on which the Super-A bulbs

were traded during the POR, and, therefore, was contemporaneous

with the POR.   Issues & Dec. Mem. at Comm. 4 (internal citations

omitted).

     Plaintiffs argue that, during the administrative

proceedings, they “disagreed with Commerce’s use of Azadpur APMC

Bulletin data because (a) it is not publicly available
Court No. 08-00386                                            Page 25

information;12 (b) it is not product specific, as size-specific

criterion distorts product-specific requirement by Commerce’s

practice; and (c) the values of [the Super-A bulbs were] not

contemporaneous with the POR.”    Pls.’ Br. 4.



     A.   Public Availability of Azadpur APMC Bulletin Data

     In making their arguments with respect to public

availability, plaintiffs first submit that the APMC Bulletin data

is not the same as that which can be downloaded from the official

APMC website.    Pls.’ Br. 7.   Plaintiffs then assert that because

it differs from that on the APMC website, the APMC Bulletin data

is not publically available.    Pls.’ Br. 7-8.

     It is apparent that plaintiffs’ claim is without merit.

First, the APMC website does not purport to contain all of the

APMC Bulletin data; rather, it provides a summary of the APMC

Bulletin data.   AR Doc. No. 158 (“the Azadpur APMC website

(www.apmcazadpurdelhi.com) provides summary information on garlic

arrival quantity, maximum price, modal price and minimum price


     12
          When Commerce has determined that it must use a
surrogate value for calculating normal value, it will “normally
use publicly available information” for valuation purposes. 19
C.F.R. § 351.408(c)(1) (2009). “Publicly available” is not
defined by statute or regulation. Further, the word “normally”
indicates that Commerce is well within its bounds to use non-
public information if it determines that it is the best
information available. Dorbest Ltd. v. United States, 30 CIT
1671, 1678, 462 F. Supp. 2d 1262, 1270 (2006) (stating that “use
of the word ‘normally’ means that Commerce may select other data
as warranted under the circumstances”).
Court No. 08-00386                                            Page 26

but as yet does not provide grade-wise information.”).   This is

apparently why plaintiffs were unable to find some of the

information found in the APMC Bulletins online, particularly

information relating to garlic grades.   Pls.’ Br. 7 (“On Azadpur

APMC official website, there is no report of garlic grading as

grade A, B C [sic] or [Super-A].”).   That all of the data found

in the APMC Bulletins is not also found on the website, however,

does not render the APMC Bulletins somehow unavailable to the

public.

     Next, plaintiffs claim that because the APMC Bulletins can

only be obtained at the APMC market, they are necessarily not

publically available.   According to the Chinese companies,

because the data cannot be downloaded from the internet, it is

unavailable to the public.   Pls.’ Br. 8.   As defendant points

out, however, “court documents generally are considered to be

publicly available if one can go to the courthouse to request the

documents.”   Def.’s Mem. 24.   For the Department, because the

APMC Bulletins could be obtained by anyone who went to the market

and asked for them, and because the APMC Bulletin information was

publicly posted and maintained on the APMC database in electronic

form, it was publicly available.   Issues & Dec. Mem. at Comm. 4.

     In addition, according to the Department, the APMC Bulletins

were public even if not available on the internet in their

entirety.   That is, Commerce determined that the full APMC
Court No. 08-00386                                           Page 27

Bulletin data was publicly available because, while it “is not

readily available on the internet, it is readily available to its

intended public audience, wholesalers and buyers at Azadpur APMC

in India.”   Issues & Dec. Mem. at Comm. 4.   Moreover, Commerce

states that it has electronic versions of each daily bulletin for

the POR; a full six months of data, on which it based its

surrogate values.    Id.

     The APMC Bulletin documents are clearly public as that word

is normally understood.    That is, they are available to anyone

who goes to the market and asks for them.     Plaintiffs fail to

explain why the APMC Bulletins are not publicly available merely

because they are not on the internet.     As a result, plaintiffs’

argument that the APMC Bulletin data was non-public is

unconvincing.

     Next, plaintiffs take issue with the identities of the

consultants defendant-intervenors hired to author the Market

Research Report.13   See Pls.’ Br. 8-9.   The companies argue that

because the names of the consultants were never disclosed to

plaintiffs, the data in the Market Research Report is


     13
          The Market Research Report was prepared by defendant-
intervenors to support the use of the APMC Bulletin data as the
surrogate value data. The only information to which plaintiffs’
counsel did not have access in the Market Research Report was the
name of the expert hired by defendant-intervenors to prepare the
report, and the names and titles of certain persons who provided
information, but the name of the company hired, as well as all of
the actual information used in preparing the report, was not
treated as privileged. Issues & Dec. Mem. at Comm. 4.
Court No. 08-00386                                            Page 28

unverifiable.     See Pls.’ Br. 8-9.   According to plaintiffs, there

was no way to “figure out the existence of such a database ready

for pick-up by physically visiting Azadpur APMC market,” except

by being told so by defendant-intervenors’ consultants.     Pls.’

Br. 8.

     In the Issues and Decision Memorandum, Commerce concluded

that because “the report does identify the organization that each

of the sources represents, and all other information in the

report is public[,]” the confidentiality granted to the

identities of the independent consultants had no bearing on the

verifiability of the APMC Bulletin data.     Issues & Dec. Mem. at

Comm. 4.   In other words, Commerce’s decision to keep the names

of the defendant-intervenors’ consultants confidential did not

prevent plaintiffs from challenging the accuracy or reliability

of the APMC Bulletin data, because the sources of the data were

clearly stated.    Thus, had plaintiffs wished to find out for

themselves if the APMC Bulletins were publically available and

contained the information Commerce found therein, they could have

done so, whether defendant-intervenors’ consultants were known to

them or not.    Therefore, plaintiffs’ argument cannot be credited.

     Finally, plaintiffs contend that the AGMARKNET data is more

public than the APMC Bulletin data because it is “[a]n internet-

based market information system . . . sponsored by Indian

Agricultural Marketing Information System under the Department of
Court No. 08-00386                                            Page 29

Agriculture & Cooperation, Ministry of Agriculture . . . .

Furthermore, people get access to the information through the

internet; it bypasses middlemen, which is different from

government related APMC.”   Pls.’ Br. 9.   Regardless of whether

the AGMARKNET data is more easily accessible, for the reasons

previously noted, Commerce’s determination that the APMC data is

publicly available remains valid.    The Department’s longstanding

preference is for “publicly available information,” not

necessarily the most publicly available information.    Under the

facts of this case, there is nothing to indicate that the APMC

Bulletins were not publically available.    19 C.F.R.

§ 351.408(c)(1) (2009).



     B.   Product Specificity of APMC Bulletin Data

     Plaintiffs also challenge the APMC Bulletin data on the

grounds that it was not product specific.   Pls.’ Br. 3.   The

Chinese companies argue that, in order to make its analysis

product specific, Commerce should have looked at the local

factors in India and China, including the natural endowments of

the land, climate, labor skills, traditions and experiences,

while conducting its FOP analysis.   Pls.’ Br. 10-11 (“As the

Department decides India as the surrogate country in this review,

it is necessary to compare the garlic production and local

producer prices in the two countries.”).    In other words,
Court No. 08-00386                                          Page 30

plaintiffs maintain that, while the size of the garlic bulb was a

relevant factor in selecting the surrogate value, Commerce failed

to take into account the numerous differences between growing and

harvesting the garlic in India and in China.    In addition, the

Chinese companies contend that Commerce should have considered

that China produces more garlic at cheaper prices than India.

Pls.’ Br. 11 (“According to the statistics from the Food and

Agriculture Organization, China, as compared to India, has much

higher garlic production and lower prices.”).

     For its part, defendant insists that “[s]uch a comparison of

the production experience of a non-market economy, such as China,

and a market economy, such as India, is illogical.   The use of

surrogate values recognizes that market principles apply

differently in non-market economies.”   Def.’s Mem. 25.   In a

similar vein, defendant-intervenors contend that Commerce’s

“non-market economy methodology does not provide for the

consideration of growing conditions in China, but rather requires

normal value to be derived based on the value of the factors of

production in a surrogate market economy country.”   Def.-Ints.’

Br. 17.

     Plaintiffs’ argument that the local factors of China and

India should be compared in the surrogate value calculation is

unconvincing.   The surrogate value statute is not intended to

make adjustments for local factors in the NME country at issue.
Court No. 08-00386                                            Page 31

On the contrary, the purpose of 19 U.S.C. § 1677b(c) is to avoid

the potentially skewed local factors in a NME country by

replacing them with suitable surrogates from a comparable market

economy country.   This is, of course, particularly true with

respect to the price for which a product is sold in an NME

country.   Rhodia, Inc. v. United States, 25 CIT 1278, 1286, 185

F. Supp. 2d 1343, 1351 (2001) (citing Nation Ford Chem. Co. v.

United States, 166 F.3d 1373, 1375 (Fed. Cir. 1999)) (finding

that the purpose of the statute is “to construct the product’s

normal value as it would have been if the NME country were a

market economy country”).   Therefore, the court holds that

Commerce was not required to consider the differences between

China and India, as identified by plaintiffs, when determining

the surrogate value of the whole garlic bulb.

      Plaintiffs also take issue with Commerce’s decision to use

Super A grade garlic prices as surrogate values.14   Pls.’ Br. 11-

12.   The Department based its decision to use the values for

Super A grade garlic bulbs, when constructing normal value, on

its conclusion that all plaintiffs “reported garlic bulb size in

excess of 55 mm, and because bulb sizes that are 55 mm and above

are typically classified as [Super A] grade garlic.”   Issues &



      14
          In previous reviews, Commerce has determined that the
price at which garlic is sold is heavily dependant on physical
characteristics such as bulb size. Preliminary Results, 73 Fed.
Reg. at 24,046.
Court No. 08-00386                                             Page 32

Dec. Mem. at Comm. 4.    Put another way, Commerce used the Super A

grade garlic prices, which covered bulbs larger than fifty five

millimeters in diameter, because plaintiffs reported sales of

bulbs of fifty five millimeters and larger in their questionnaire

responses.    The APMC Bulletins reported price data for each grade

based on size.

        Plaintiffs assert that Commerce’s decision was not supported

by substantial evidence.    Pls.’ Br. 12 (“Besides the inference

from the statements by unidentified consultants hired by the

Petitioners, Commerce did not obtain any substantial evidence to

support its using the values of [Super A] garlic, as its size is

above 55 mm according to Commerce, to calculate the surrogate

value for the Respondents.”).    Plaintiffs, however, fail to point

to any evidence tending to support a conclusion that some other

type or grade of garlic bulb should have been used.      Rather, they

argue solely that Commerce’s conclusion to use the Super A grade

garlic bulb must have been based on statements made by defendant-

intervenors’ consultants, and, therefore, was not supported by

substantial evidence.    Pls.’ Br. 12.

        Clearly that is not the case.    There is no dispute that all

of plaintiffs’ reported sales were of bulbs fifty five

millimeters or larger, and that the price of garlic is based on

size.    Issues & Dec. Mem. at Comm. 4.    Bulbs of this size were

recorded in the APMC Bulletins as having been graded and sold as
Court No. 08-00386                                          Page 33

Super A grade garlic.    The court, therefore, holds that

Commerce’s use of Super A grade garlic values was supported by

substantial evidence.



     C.    Contemporaneity of Azadpur APMC Super A Grade Garlic
           Data

     Plaintiffs next argue that, because the APMC Bulletin data

for Super A grade garlic lacks entries for the period between

March 22, 2007 and April 30, 2007, it is not contemporaneous with

the POR, and, therefore, is unsuitable as surrogate data.   Pls.’

Br. 13.   Commerce, however, had APMC Bulletins for the days with

which plaintiffs take issue, and found that there were no sales

of Super A grade garlic on those days.   Issues & Dec. Mem. at

Comm. 4 (“Moreover, the Department has reviewed the Bulletin

price data and is satisfied that each day where data could have

been available at the APMC, that data was submitted.”).

Plaintiffs insist that, because Commerce did not seek further

evidence to prove that no transactions occurred during that

period, its decision to use the APMC Bulletin data was “lacking

substantial evidence.”   Pls.’ Br. 14.   Plaintiffs, thus, argue

that the APMC data is incomplete, and, therefore, not

contemporaneous with the POR.   Pls.’ Br. 13.   As an alternative

to the Super A grade garlic data, plaintiffs contend that

Commerce should have used other information on the record, such

as the A grade garlic data, as there were transactions for the A
Court No. 08-00386                                           Page 34

grade garlic on the missing days.   Pls.’ Reply Br. 5.

     The Department states that it had every APMC bulletin for

the POR on the record, and determined that, for the period of

March 22, 2007 through April 30, 2007, there were no transactions

for Super A grade garlic.    Issues & Dec. Mem. at Comm. 4 n.44.

Plaintiffs failed to put any evidence on the record challenging

this conclusion.   Instead, they assert that “the missing

information is extremely unfavorable to the [plaintiffs].”    Pls.’

Br. 14.   As a result, it is clear that the Department had on the

record all of the Super A sales made during the POR.

     As to plaintiffs’ argument that Commerce should have used

values for A grade garlic in addition to the values for Super A

grade garlic in its calculations, the Department considered this

possibility and rejected it.   Issues & Dec. Mem. at Comm. 4.

Commerce concluded that there was no justification for using A

grade garlic prices because A grade bulbs are of a smaller

average diameter than Super A grade bulbs, and, therefore, less

similar to the garlic bulbs plaintiffs exported, which were all

larger than A grade.   Id.   (“[B]ecause the Respondents have all

reported sizes of 55 mm and above, and because bulb sizes that

are 55 mm and above are typically classified as [Super A] grade

garlic, we have continued to value the whole garlic bulb using

[Super A] grade data from the Bulletin.”) (emphasis in original).

As a result, using the price values for A grade garlic would have
Court No. 08-00386                                           Page 35

led to a less accurate result than using just Super A grade

garlic.   Plaintiffs provided no compelling reason for including

in the average a product that they did not actually sell.

Because the Super A grade bulbs were more product specific and

because Commerce had APMC Bulletin data for each date that garlic

bulbs similar to that exported by plaintiffs were actually sold,

Commerce’s decision to use the Super A grade garlic based on

sales contemporaneous with the POR, is supported by substantial

evidence and is sustained.



     D.      Broad Market Average of Super A Grade Garlic Values

     Plaintiffs also challenge Commerce’s determination that the

APMC data represents a broad market average.    Pls.’ Br. 14.   In

making their argument, the Chinese companies correctly state that

it is Commerce’s practice to use country-wide data instead of

regional data when the former is available.    Pls.’ Br. 14; Issues

& Dec. Mem. at Comm. 4.    In support of this argument plaintiffs

note that the Azadpur APMC is one of 7,000 APMCs throughout India

and that the Azadpur APMC garlic transactions accounted for 5.583

percent of all garlic transactions across India in 2006.    Pls.’

Br. 14-15.

     Commerce, however, found that the APMC Bulletin data was

country-wide and “a reliable and credible representation of a
Court No. 08-00386                                          Page 36

broad market representation.”15   Issues & Dec. Mem. at Comm. 4

(“A careful examination of the Bulletin shows that agricultural

products from all over India are sold at Azadpur APMC. . . .      In

addition, we note that the data set used by the Department to

calculate the garlic bulb surrogate value for [Super A] grade

garlic represents over 11 million kilograms of garlic sold from

six Indian states.”).   In other words, Commerce found that, based

on the size and scope of the Azadpur APMC and the volume of goods

traded at the market, the APMC Bulletin data met Commerce’s

preferred criteria for surrogate values.

     The Department has sufficiently demonstrated that the APMC

data set does in fact represent a broad market average, as it is

from a large agricultural market in India and is for a

substantial portion of the garlic market in that country.   The

evidence plaintiffs placed on the record is insufficient to call

into question any of Commerce’s findings regarding whether the

APMC Bulletin data represents a broad market average.    In sum,

Commerce’s decision to use the APMC Bulletin data as a broad

market average is supported by substantial record evidence.




     15
          In order to meet its own preference for a country-wide
data set, Commerce chose to use data for grade Super A garlic
produced in six different Indian states sold at the Azadpur APMC,
and not data from a single state as had been done in previous
reviews. Issues & Dec. Mem. at Comm. 4 n.43.
Court No. 08-00386                                           Page 37

     E.      Commerce’s Determination That the AGMARKNET Data did
             not Constitute the “Best Available Information”

     During the administrative proceedings, plaintiffs urged

Commerce to select either the WTA data or the AGMARKNET data.

Before the court, plaintiffs have made no argument for the WTA

data, and insist that the information on the AGMARKNET website

should be used.    Commerce considered the AGMARKNET data offered

by plaintiffs, but found that the “four-page descriptive brochure

and a sample page from [AGMARKNET]’s website showing garlic

prices for one day” did not constitute the best available

evidence.    Def.’s Mem. 23.   An examination of the AGMARKNET data

reveals that it does not have information relating to garlic by

grade.

     Commerce’s decision not to use the AGMARKNET data is

sustained.    This is because one day of the ungraded AGMARKNET

sales did not satisfy the Department’s preference for product

specific data that is contemporaneous with the POR. Thus, it is

apparent that Commerce, as required by statute, considered the

AGMARKNET data, and was reasonable in concluding that it did not

constitute the “best available information.”     See 19 U.S.C.

§ 1677b(c)(1).
Court No. 08-00386                                          Page 38

III. Plaintiffs’ Evidence Concerning Effect of Flooding on Garlic
     Prices in India

     Finally, plaintiffs assert that Commerce failed to take into

account a rise in garlic prices in India during the POR,

resulting from the disruption of the growing season by flooding.

Pls.’ Br. 17.   Although plaintiffs assert that the flooding

caused an abnormal increase in garlic prices during the POR, the

sole evidence they placed on the record is a newspaper article

speculating on the possible effect of local flooding on garlic

prices.   AR Doc. No. 103, Ex. 10 (“Retail prices of garlic may

double by December because of low production and wastage due to

floods.”) (emphasis added).

     This article does not constitute any evidence that flooding

did, in fact, affect prices or to what degree prices were

affected.   Plaintiffs could have timely placed factual

information of flooding on the record in the administrative

proceedings before Commerce, but failed to do so.   As such, the

Department correctly concluded that it had no information from

which to draw a conclusion, one way or another, about the effect

of flooding on the price of garlic when determining the surrogate

price for the whole garlic bulbs.
Court No. 08-00386                                        Page 39

                            CONCLUSION

     Based on the foregoing, the court denies plaintiffs’ motion

for judgment upon the agency record and sustains Commerce’s final

results.

                                          /s/ Richard K. Eaton
                                           Richard K. Eaton


Dated:     December 16, 2010
           New York, New York